DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 2.	The Office action is in response to the patent application filed on May 21, 2021.  The application contains 20 claims.  Claims 1-20 are directed to a method, an apparatus, and a computer-readable storage media for generating action recommendations for course of actions used for incident response.

Double Patenting
            3. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).                     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).                      Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
                     Claims 1-3, and 5-11 of instant application 17/327,098 (hereafter '098) are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 3-4, and 6-12 of Patent No. 11,038,915 (hereafter '915). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations of claims 1-3, and 5-11 of '098 are found in claim 1, 3-4, and 6-12 of '915.                      Therefore, Claims 1-3, and 5-11 of ‘098 are anticipated by claim 1, 3-4, and 6-12 of '915, because all the limitation of broader genus claims of '098 are contained in the narrower species claims of '915, as enunciated in ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). 
                      "A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Lon.qi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Ber.q, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).                       This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Application No. 17/327,098
Patent No. 11,038,915
1. A computer-implemented method, comprising: causing display of a first version of a course of action comprising a plurality of actions used to respond to occurrences of incidents in an information technology (IT) environment, wherein the course of action defines an operational flow of the plurality of actions, and wherein the IT environment includes a plurality of types of services; obtaining input requesting addition of a new action to the course of action, wherein the new action is to be linked to an action of the plurality of actions; determining a suggested action based on a type of service from the plurality of types of services, wherein execution of the suggested action involves interacting with a service of the type of service in the IT environment; causing display of the suggested action; obtaining input selecting the suggested action; and causing display of a second version of the course of action, wherein the second version of the course of action includes the plurality of actions of the first version of the course of action and the suggested action.
1. A method comprising: causing display of a first version of a course of action comprising a plurality of actions used to respond to occurrences of incidents in an information technology (IT) environment, wherein the IT environment comprises a plurality of computing devices and the course of action defines an operational flow of the plurality of actions; obtaining input requesting addition of a new action in the course of action, wherein the new action is linked to at least one of the plurality of actions; determining suggested actions based at least in part on the plurality of actions, wherein determining the suggested actions includes determining a relevance of each of the suggested actions to the plurality of actions of the course of action; causing display of the suggested actions; obtaining input selecting a particular action from the suggested actions; and causing display of a second version of the course of action, wherein the second version of the course of action includes the plurality of actions of the first version of the course of action and the particular action.
2. The method of claim 1, wherein the suggested action is a first suggested action, wherein the type of service is a first type of service, and wherein the method further comprises: determining a second suggested action based on a second type of service from the plurality of types of services, wherein execution of the second suggested action involves interacting with a service of the second type of service in the IT environment; and causing display of the second suggested action in association with the first suggested action.
2. The method of claim 1, wherein the course of action comprises a flow diagram indicative of the operational flow of the plurality of actions.
3. The method of claim 1, wherein the suggested action is a first suggested action, wherein the IT environment further includes a plurality of types of computing devices, and wherein the method further comprises: determining a second suggested action based on a type of computing device from the plurality of types of computing devices, wherein execution of the second suggested action involves interacting with a computing device of the type of computing device in the IT environment; and causing display of the second suggested action in association with the first suggested action.
3. The method of claim 1, wherein the course of action comprises a flow diagram indicative of the operational flow of the plurality of actions, and wherein obtaining the input requesting addition of the new action in the course of action comprises obtaining input requesting to link the new action to the at least one of the plurality of actions in the operational flow.
4. The method of claim 1, wherein the suggested action is further determined based on: a type of action associated with the action to which the new action is to be linked, or a type of incident associated with the incidents to which the course of action is used to respond.
4. The method of claim 1, wherein the plurality of actions include an action to identify supplemental information associated with an incident, an action to modify a configuration of at least one component of the IT environment, or a decision action.
5. The method of claim 1, wherein the first version of the course of action is displayed in a graphical user interface (GUI) including a flow diagram indicative of the operational flow of the plurality of actions, and wherein the input requesting addition of the new action to the course of action includes a request to link the new action to at least one of the plurality of actions in the flow diagram.
5. The method of claim 1 further comprising determining a hierarchy of the suggested actions based at least on the input, and wherein causing display of the suggested actions comprises causing display of the suggested actions according to the hierarchy.
6. The method of claim 1, wherein the plurality of actions includes an action that, upon execution, performs at least one of: identifying supplemental information associated with an incident, modifying a configuration of at least one component of the IT environment, or determining a path of the course of action upon which to proceed.
6. The method of claim 1 further comprising: identifying trends in action sequences for other course of actions; determining a hierarchy of the suggested actions based at least on the trends; wherein causing display of the suggested actions comprises causing display of the suggested actions according to the hierarchy.
7. The method of claim 1, further comprising: identifying trends in action sequences associated with other courses of action; and wherein the suggested action is further determined based on the identified trends in action sequences associated with other courses of action.
7. The method of claim 1, further comprising: identifying trends in actions linked to the at least one of the plurality of actions; and wherein determining the suggested actions is further based on the trends.
8. The method of claim 1, wherein the IT environment is a first IT environment, and wherein the method further comprises: identifying trends in action sequences associated with other courses of action, wherein at least one of the other courses of action was created by an analyst associated with a second IT environment that is different from the first IT environment; and wherein the suggested action is further determined based on the identified trends in action sequences associated with other courses of action.
8. The method of claim 1, further comprising: identifying trends in actions linked to the at least one of the plurality of actions; wherein determining the suggested actions is further based on the trends; determining a hierarchy of the suggested actions based at least on the trends; and wherein causing display of the suggested actions comprises causing display of the suggested actions according to the hierarchy.
9. The method of claim 1, further comprising: identifying trends in action sequences associated with other courses of action, wherein the action sequences are linked to a type of action that is the same as the action to which the new action is to be linked; and wherein the suggested action is further determined based on the identified trends in action sequences associated with other courses of action.
9. The method of claim 1 further comprising: receiving input selecting the particular action; determining one or more services available to support the selection; causing display of the one or more services; and obtaining input indicative of a selection of at least one service from the one or more services.
10. The method of claim 1, further comprising: identifying a type of service from the plurality of types of services relevant to the action to which the new action is to be linked; causing display of an indication of the type of service; and wherein the suggested action is determined based on the type of service.
10. The method of claim 1 further comprising: receiving input selecting the particular action; determining one or more services available to support the selection, wherein the one or more services comprise a database or a website; causing display of the one or more services; and obtaining input indicative of a selection of at least one service from the one or more services.
11. The method of claim 1, wherein the suggested action is associated with an instruction set that, upon execution, implements the suggested action in the IT environment.
11. The method of claim 1, wherein an action of the plurality of actions is associated with an instruction set to implement the action in the IT environment.
12. The method of claim 1, wherein determining a suggested action includes accessing a response database that includes action sequencing information for courses of action.
12. The method of claim 1 further comprising: determining component types associated with the IT environment; and wherein determining the suggested actions is further based on the component types.
13. The method of claim 1, further comprising receiving input specifying a type of incident for which the course of action is to be used to respond, and wherein the suggested action is further determined based on the type of incident.

14. The method of claim 1, wherein the action to which the new action is to be linked returns a type of data as output, and wherein the suggested action is further determined based on the type of data.




 Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, or 
sale or otherwise available to the public before the effective filing date of the claimed invention.
 5.	Claims 1-4, 6, 10-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nickolov et al. (U.S. 2017/0034023 A1), hereinafter “Nickolov”.
Referring to claims 1, 15, 18:
	 	Nickolov teaches:
                      A computer-implemented method, comprising: 
           causing display of a first version of a course of action comprising a plurality of actions used to respond to occurrences of incidents in an information technology (IT) environment, wherein the course of action defines an operational flow of the plurality of actions, and wherein the IT environment includes a plurality of types of services (see Nickolov, fig. 20, 2012 ‘upload upgrade requirements description file’; [0807] ‘Specify specific packages which are to be required in the upgrade of a server configuration by uploading (2012) one or more file(s) describing these requirements.’); 
           obtaining input requesting addition of a new action to the course of action, wherein the new action is to be linked to an action of the plurality of actions (see Nickolov, fig. 14, 1402 ‘python’; [0724] ‘user has entered a package name in the search bar’); 
            determining a suggested action based on a type of service from the plurality of types of services, wherein execution of the suggested action involves interacting with a service of the type of service in the IT environment (see Nickolov, [0724] ‘determine popular versions and associated DGRI scores of packages matching the input search terms’; [0233] ‘different software [i.e., different applications, different services ] packages’; [0464] ‘the Weblogic application packages [i.e., where ‘Weblogic application’ is a type of web application service ]’; [0723[ ‘a search query for Pyton packages [i.e., where ‘Python’ is a type of programming language service ].’; [0978] ‘a search query for Oracle packages [i.e., where ‘Oracle’ is a type of DB service ]’); 
            causing display of the suggested action (see Nickolov, [0724] ‘display them to the user as a list of search results’); 
            obtaining input selecting the suggested action (see Nickolov, [0726] ‘The user may click on particular search result to add it to a user-customizable pick list of packages.’); and 
            causing display of a second version of the course of action, wherein the second version of the course of action includes the plurality of actions of the first version of the course of action and the suggested action (see Nickolov, [0726] ‘The user may click on particular search result to add it to a user-customizable pick list of packages.’).
Referring to claim 2:
	 	Nickolov further discloses:
		determining a second suggested action based on a second type of service from the plurality of types of services, wherein execution of the second suggested action involves interacting with a service of the second type of service in the IT environment; and causing display of the second suggested action in association with the first suggested action (see Nickolov, [0724] ‘determine popular versions and associated DGRI scores of packages matching the input search terms’; [0233] ‘different software [i.e., different applications, different services ] packages’; [0464] ‘the Weblogic application packages [i.e., where ‘Weblogic application’ is a type of web application service ]’; [0723[ ‘a search query for Pyton packages [i.e., where ‘Python’ is a type of programming language service ].’; [0978] ‘a search query for Oracle packages [i.e., where ‘Oracle’ is a type of DB service ]’; [0726] ‘The user may click on particular search result to add it to a user-customizable pick list of packages.’)
Referring to claim 3:
	 	Nickolov further discloses:
           determining a second suggested action based on a type of computing device from the plurality of types of computing devices, wherein execution of the second suggested action involves interacting with a computing device of the type of computing device in the IT environment; and causing display of the second suggested action in association with the first suggested action (see Nickolov, [0015] ‘a configuration element may correspond to one or more of the following: a system component or device, a package name, …’).
Referring to claims 4, 16, 19:
	 	Nickolov further discloses: 
           wherein the suggested action is further determined based on: a type of action associated with the action to which the new action is to be linked, or a type of incident associated with the incidents to which the course of action is used to respond (see Nickolov, fig. 8, 804 ‘identify affected systems) which may be affected by triggering event(s) [i.e., a type of incident ]’, 806 ‘For each affected system identified, identify alternative configuration(s) for affected system’; [0009] ‘to facilitate, initiate and/or perform various operation(s) and/or action(s)’).
Referring to claim 6:
	 	Nickolov further discloses: 
          identifying supplemental information associated with an incident, modifying a configuration of at least one component of the IT environment, or determining a path of the course of action upon which to proceed (see Nickolov, [0428] ‘additional relevant information’).
Referring to claim 10:
	 	Nickolov further discloses: 
		identifying a type of service from the plurality of types of services relevant to the action to which the new action is to be linked; causing display of an indication of the type of service; and wherein the suggested action is determined based on the type of service (see Nickolov, [0724] ‘determine popular versions and associated DGRI scores of packages matching the input search terms’; [0233] ‘different software [i.e., different applications, different services ] packages’; [0464] ‘the Weblogic application packages [i.e., where ‘Weblogic application’ is a type of web application service ]’; [0723[ ‘a search query for Pyton packages [i.e., where ‘Python’ is a type of programming language service ].’; [0978] ‘a search query for Oracle packages [i.e., where ‘Oracle’ is a type of DB service ]’; [0726] ‘The user may click on particular search result to add it to a user-customizable pick list of packages.’).
Referring to claim 11:
	 	Nickolov further discloses: 
		wherein the suggested action is associated with an instruction set that, upon execution, implements the suggested action in the IT environment (see Nickolov, [0018] ‘to cause at least one processor to execute instructions’).
Referring to claim 12:
	 	Nickolov further discloses: 
		wherein determining a suggested action includes accessing a response database that includes action sequencing information for courses of action (see Nickolov, [0378] ‘The API server queries the database, retrieves the relevant documents according to the request type, and constructs and returns a JSON response.’).
Referring to claim 13:
	 	Nickolov further discloses: 
           receiving input specifying a type of incident for which the course of action is to be used to respond, and wherein the suggested action is further determined based on the type of incident (see Nickolov, [0358] ‘The DataGrid System associates these events [i.e., a type of incident ] not just to the immediate state of the server or service (which is the original purpose of these monitoring tools) but to the configuration associated to that server at that time.’).
Referring to claim 14:
	 	Nickolov further discloses: 
                    	wherein the action to which the new action is to be linked returns a type of data as output, and wherein the suggested action is further determined based on the type of data (see Nickolov, [0467] ‘various different types of data and/or other types of information when performing specific tasks and/or operation … generate one or more different types of output data/ [i.e., a type of data as output ] information,’). 

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 5, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nickolov et al. (U.S. 2017/0034023 A1), hereinafter “Nickolov”, in view of Bailey et al. (U.S. 2017/0048276 A1), hereinafter “Bailey”.
Referring to claims 5, 17, 20:
	Nickolov discloses the limitations as described in claim 1. However, Nickolov does not disclose a flow diagram indicative of an operational flow of the one or more actions.
 	Bailey disclose a flow diagram indicative of an operational flow of the one or more actions (see Bailey, [0008] ‘flow diagram’; [0024] ‘courses of actions (actionable 
workflows, sequence of actions, or sequence of tasks)’).
	 	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Bailey into the system of Nicholov to include a flow diagram indicative of an operational flow.  Nicholov teaches "techniques for evaluating server system reliability, vulnerability and component compatibility using crowdsourced server and vulnerability data.” (see Nicholov, [0002]). Therefore, Bailey’s teaching could enhance the system of Nicholov, because Bailey teaches “the creation of threat response actions within a computer network” (see Bailey, [0002]).

8.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nickolov et al. (U.S. 2017/0034023 A1), hereinafter “Nickolov”, in view of Loeb et al. (U.S. 2017/0186019 A1), hereinafter “Loeb”.
Referring to claim 7:
           Nicholov disclose the trend (see Nicholov, [0418] ‘Trend in changing the number of servers that use this configuration historically and/or in recent time’; [0703] ‘interpreting the trend of the known data points to suggests’). 
           However, Nocholov does not explicitly disclose determining the suggested actions based at least on the input and the trends.
	 	Loeb disclose determining the suggested actions based at least on the input and the trends (see Loeb, claim 1, ‘determine a network QoS parameter, and initiating a remedial action based on the abnormal trend in user performance and the network QoS parameter.’; [0033] ‘user input’)
	 	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Loeb into the system of Nicholov for determining the suggested actions based at least on the input and the trends.  Nicholov teaches "techniques for evaluating server system reliability, vulnerability and component compatibility using crowdsourced server and vulnerability data.” (see Nicholov, [0002]). Therefore, Loeb’s teaching could enhance the system of Nicholov, because Loeb teaches a method “for detection and/or remediation of application user experience issues by detecting and/or correcting network level QoS or QoE problems that affect user performance only” (see Loeb, [0005]).
Referring to claim 8:
	 	Nickolov and Loeb further disclose: 
	identifying trends in action sequences associated with other courses of action, wherein at least one of the other courses of action was created by an analyst associated with a second IT environment that is different from the first IT environment; and wherein the suggested action is further determined based on the identified trends in action sequences associated with other courses of action (see Nicholov, [0418] ‘Trend in changing the number of servers that use this configuration historically and/or in recent time’; [0703] ‘interpreting the trend of the known data points to suggests’; [0012] ‘configuration elements relating to respective operating environments [i.e., the first IT environment, the second IT environment, etc. ] of the plurality of systems;’. And, Loeb, claim 1, ‘determine a network QoS parameter, and initiating a remedial action based on the abnormal trend in user performance and the network QoS parameter.’; [0033] ‘user input’).
              It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Loeb into the system of Nicholov for determining the suggested actions based at least on the input and the trends. Nicholov teaches "techniques for evaluating server system reliability, vulnerability and component compatibility using crowdsourced server and vulnerability data.” (see Nicholov, [0002]). Therefore, Loeb’s teaching could enhance the system of Nicholov, because Loeb teaches a method “for detection and/or remediation of application user experience issues by detecting and/or correcting network level QoS or QoE problems that affect user performance only” (see Loeb, [0005]). 
Referring to claim 9:
	 	Nickolov and Loeb further disclose: 
		identifying trends in action sequences associated with other courses of action, wherein the action sequences are linked to a type of action that is the same as the action to which the new action is to be linked; and wherein the suggested action is further determined based on the identified trends in action sequences associated with other courses of action (see Nicholov, [0418] ‘Trend in changing the number of servers that use this configuration historically and/or in recent time’; [0703] ‘interpreting the trend of the known data points to suggests’; [0009] ‘to facilitate, initiate and/or perform various operation(s) and/or action(s) [i.e., a type of action ]’. And, Loeb, claim 1, ‘determine a network QoS parameter, and initiating a remedial action based on the abnormal trend in user performance and the network QoS parameter.’; [0033] ‘user input’).
            It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Loeb into the system of Nicholov for determining the suggested actions based at least on the input and the trends. Nicholov teaches "techniques for evaluating server system reliability, vulnerability and component compatibility using crowdsourced server and vulnerability data.” (see Nicholov, [0002]). Therefore, Loeb’s teaching could enhance the system of Nicholov, because Loeb teaches a method “for detection and/or remediation of application user experience issues by detecting and/or correcting network level QoS or QoE problems that affect user performance only” (see Loeb, [0005]). 

Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
(a)	Hewison; Charles Scott et al. (US 20090125460 A1) disclose automated hazardous materials event  response system and method;
(b)	FORMHALS; Anthony et al. (US 20160203817 A1) disclose automated voice-to-reporting/management system and method for voice call-ins of events/crimes;
(c)	Brannon; Jonathan Blake et al. (US 20200257783 A1) disclose data processing and scanning systems for assessing vendor risk;
(d)	Beaumont; Richard A. et al. (US 20210049527 A1) disclose data processing systems and methods for bundled privacy policies;
(e)	Clearwater; Andrew et al. (US 20210158238 A1) disclose data processing systems and methods for customizing privacy training;
(f)	Hecht; Trey et al. (US 20200311631 A1) disclose data processing systems for assessing readiness for responding to privacy-related incidents;
(g)	Mahaffey; Kevin Patrick et al. (US 20150163121 A1) disclose distributed monitoring, evaluation, and response for multiple devices.

 	10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
          If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEILIANG PAN/Examiner, Art Unit 2492                                                                                                                                                                                             



/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492